Citation Nr: 1145574	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility for payment and reasonableness of attorney fees from past-due benefits.


(The matters of entitlement to entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine, entitlement to increased initial disability ratings for diabetes mellitus and right and left foot diabetic lesions, on an extraschedular basis only, entitlement to an earlier effective date for a grant of service connection for right and left foot diabetic lesions, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychosis, including schizophrenia, and entitlement to service connection for bilateral hammertoes, are the subject of a concurrently but separately issued Board decision).



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide this appeal.  Remand is required to obtain clarification of the issue on appeal, obtain additional documentation of the circumstances regarding any attorney fee award, and to issue a statement of the case (SOC).  

Preliminarily, the Board notes that the regulations regarding attorney fee agreements were amended in May 2008, but do not apply to this appeal, as the fee agreements associated with the claims file are dated in March 2003, June 2005, June 2007, September 2007, and January 2008.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this remand.  See 38 C.F.R. § 20.609 (2007).

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards:  initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) (West 2002) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).  

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).  

An attorney fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).  

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include:  (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).  

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f) (emphasis added).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).

The record on appeal contains little information regarding whether an attorney fee payment was made, the basis for any payment, and what the Veteran is challenging.  In April 2010 Reports of Contact, it was noted that a check that was issued in August 2009 by VA for $10,494 was missing.  The check was mailed to an address in Montgomery, Alabama rather than Bessemer, Alabama, where the Veteran lived.  The Veteran requested that the matter be investigated and that all monies be returned to him.  An April 2010 payment history printout indicated a check in the amount of $10,494 had been issued and sent to an address in Montgomery, Alabama.  The Veteran's attorney, JC, is located in Montgomery, Alabama.

In an April 2010 memorandum to the file, it was noted that a VA employee had determined that the Veteran or his attorney was entitled to a check in the amount of $10,494.  The check was made out to the Veteran and to JC.  In a July 2010 letter, however, the RO informed JC that no attorney fee award was permissible because there were no past due benefits awarded, per a March 2010 Administrative Decision.  That decision indicated that the Veteran had received an erroneous payment for past due benefits, but that because it was VA error, no overpayment had been created.  

In a submission received by VA in August 2011, the Veteran stated that he wanted to file a notice of disagreement (NOD) regarding the VA not informing him about giving money to his attorney.  The Veteran indicated that this was in reference to the $10,494.  In a September 2011 letter, the RO notified the Veteran that he could not appeal the decision because it was not filed within a year of the decision awarding attorney fees, which was in August 2009.  

The Board finds, however, that the Veteran has filed a timely NOD regarding the attorney fee award.  His first objection to the issuance of that check was in April 2010, well within a year of the August 2009 issuance of the check.  See 38 C.F.R. § 20.302(a) (2011).  Thus, the NOD is timely and the appeal must be remanded for issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Here, no SOC has yet been issued.  Accordingly, remand is required.

Prior to issuance of the SOC, however, the RO must clarify the issue on appeal and obtain relevant documentation.  First, the RO must associate with the claims file all documentation regarding the fee award, to include any administrative decision or memorandum regarding entitlement to a fee award, any documentation of the accounting or calculations regarding the amount of the fee award, and any notice of the award provided to the Veteran and to JC.  Second, the RO must contact the Veteran to obtain clarification regarding whether he is appealing entitlement to fees from past-due benefits or the reasonableness of the fee award, or both.  Third, the RO must provide notice to JC and to the Veteran that the fee award is being disputed by the Veteran.  Only after obtaining such documentation and providing such notice may the RO then issue an SOC on the relevant issue or issues.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request clarification regarding his notice of disagreement.  The RO must obtain clarification regarding whether the Veteran is appealing JC's entitlement to a fee award from past-due benefits or the reasonableness of the fee award, or both.  

2.  Associate with the claims file all documentation regarding any fee award to JC, to include any decisional documents, administrative decisions, calculations, and notice provided to JC and the Veteran.  

3.  Contact JC and the Veteran and provide notice that the attorney fee award is on appeal.  Provide any notice that is required by 38 C.F.R. §§ 19.100-102 (2011).  Request that the Veteran and JC submit any relevant information, evidence, and/or argument regarding the attorney fee award.  If the reasonableness of the fee award is on appeal, request that the Veteran and JC provide any information, evidence, and/or regarding the relevant factors for consideration, including:  (1) the extent and type of services JC performed; (2) the complexity of the case; (3) the level of skill and competence required of JC in giving the services; (4) the amount of time JC spent on the case; (5) the results JC achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which JC was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.

4.  After completing the above action, providing a reasonable time for response, and conducting any other development as may be indicated by any responses received as a consequence of the actions taken in the paragraph above, the issue on appeal must be adjudicated in a statement of the case.  He should be advised of the time period in which to perfect an appeal. If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
J.A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



